IN THE SUPREME COURT OF TEXAS
                                           444444444444
                                             NO . 15-0531
                                           444444444444


                 IN THE INTEREST OF M.N., V.W. AND Z.W., CHILDREN

           4444444444444444444444444444444444444444444444444444
                              ON PETITION FOR REVIEW FROM THE
                     COURT OF APPEALS FOR THE SECOND DISTRICT OF TEXAS
           4444444444444444444444444444444444444444444444444444


                                               ORDER


        This Court abated this case to consider whether petitioner, a pro se indigent parent in a

government-initiated parental rights termination suit, has a statutory right to appointed counsel to

pursue a petition for review. The trial court terminated mother’s rights to her three children, then ten,

twelve, and fourteen, and the court of appeals affirmed.

        In this Court, mother filed a pro se unopposed motion for extension of time, indicating that

she is disabled and without funds at this time to hire an attorney. No response or other document has

been filed by the Department. In light of our opinion in In re P.M., ___ S.W.3d ___ (Tex. 2016), we

refer this case to the trial court for the appointment of counsel. We direct the trial court to report on

the appointment to the Court within thirty days. The case remains abated until further order.



Opinion delivered: April 1, 2016